This is a contested accounting proceeding. Isidore Friedman died on July 16, 1932. His widow was appointed administratrix. She has filed an account of her acts as administratrix and prays for the judicial settlement thereof. A brother of decedent filed a claim with the estate to one-half of all the securities and bank deposits standing in the name of decedent at the time of his death. This claim was rejected by the administratrix, and the brother filed objections to the accounting. Decree, so far as appealed from, dismissing objections to the account of the administratrix, and order, so far as appealed from, confirming report of referee and overruling exceptions of Joseph Friedman, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.